Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Reasons for Allowance
	The prior art of record fail to teach or suggest a masking process on first 

memory cells having a threshold voltage level higher than a first read level and 

second memory cells having a threshold voltage level lower than a second read 

level among the memory cells during the read operation. (claim 1); a first sensing 

operation in which first memory cells having a threshold voltage 

level higher than or equal to a first read level that is higher than a main read level, 

among the plurality of memory cells, are sensed; a second sensing operation in 

which second memory cells 15having a threshold voltage level lower than or equal 

to a second read level that is lower than the main read level, among the plurality 

of memory cells, are sensed; and a third sensing operation in which the plurality 

of memory cells are sensed in a state where a masking process is performed 20on 

the first memory cells and the second memory cells (claim 13).

          The reference  of Lasser (US Patent No 9,530,515) (cited by the applicant in the 

IDS) teach a read operation including first read voltage applied to a first word line 

Read data in the cell in this word line by comparing this first read voltage to the 

threshold voltage of the cell in the first word line. Also, Lasser apply a second read 

voltage to second word line so as to read the data in the cell located in the second 

word line, by comparing the second read voltage to the threshold voltage of the 

cell. Lasser fail to disclose the a first cell having a threshold voltage higher than a 

fist read level, a second cell having a threshold voltage lower than a second read 

level).

	The reference of Kim et al (US Patent No 9,412,471, cited by the Examiner) 

disclose a device having a first cell having threshold voltage being between a first 

read retry voltage and a second retry voltage, and a second cell having threshold 

voltage being between a second retry voltage and a third retry voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






S. Dinh
9/11/21
/SON T DINH/Primary Examiner, Art Unit 2824